DETAILED ACTION
This is an Office action based on application number 14/447,197 filed 30 July 2014, which claims priority to US Provisional Application No. 61,860,006 filed 30 July 2013. Claims 1-21 and 24-28 are pending. Claims 22-23 are canceled. Claims 7, 10-14, 19-20, and 26 are withdrawn from consideration due to Applicant’s election.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
In view of the appeal brief filed on 1 November 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Alicia Chevalier/           Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                             

Withdrawn Rejections
The prior art rejections, made of record in the Office action mailed 14 September 2021, are withdrawn due to Applicant’s arguments in the appeal brief filed 1 November 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 8-9, 15-18, 21, 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Guse et al. (US Patent Application Publication No. US 2002/0164486 A1) (Guse) in view of Kanagawa et al. (US Patent Application Publication No. US 2010/0104831 A1) (Kanagawa) and as evidenced by Hartz et al. (US Patent Application Publication No. US 2012/0015193 A1).

Regarding instant claims 1, 5, and 24:
	Guse discloses a self-supporting adhesive element comprising at least one isocyanate and at least one isocyanate-reactive polymer (Claim 1).
	Guse further discloses that the adhesive element is in the form of a film (Claim 22).
	Guse further discloses that the isocyanate is encapsulated or surface-deactivated (Claim 7).
	Guse further discloses that the content of the isocyanate-reactive polymer is from 20 to 90% w/w relative to the adhesive element (Claim 12); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse further discloses that the isocyanate reactive polymer has an average molecular weight exceeding 8,000 g/mol (Claim 10), which is construed to include the weight average molecular weight recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse further discloses that the at least one isocyanate-reactive polymer is a polyurethane (Claim 10), wherein the recitation of at least one isocyanate-reactive polymer selected from a polyurethane is inclusive of an embodiment comprising multiple isocyanate-reactive polyurethane polymers (i.e., inclusive of at least a first and second polyurethane that differ in terms of composition, molecular weight, and/or combinations thereof).
	It is the Examiner’s position that the selection of multiple isocyanate-reactive polyurethane polymers each having an average molecular weight exceeding 8,000 g/mol would necessarily include, within its scope, a total polyurethane component having a weight average molecular weight of no greater than about 90,000 g/mol, as required by the claim.
	Guse further discloses that the adhesive is a reactive hot-melt adhesive element that is designed to cross-link during exposure to heat and/or moisture (paragraph [0064]).
	Guse is silent with regard to the specific enthalpies of fusion of each polyurethane.
	However, Kanagawa discloses a polyurethane hot-melt adhesive (Title). Kanagawa teaches that crystalline polyester polyols are capable of imparting excellent initial strength adhesive and ordinary state adhesive strength to moisture-curable polyurethane hot melt adhesives (paragraph [0022]), wherein said moisture-curable polyurethane hot melt adhesives are analogous to the hot-melt adhesive element designed to cross-link during exposure to moisture disclosed by Guse.
	Kanagawa teaches that the hot melt properties are closely related to the softening point, and in general, as the softening point of the urethane prepolymer used is lower, workability becomes better; on the other hand, there is a tendency that as the softening point is higher, the adhesive strength becomes better (paragraph [0040]). Kanagawa further teaches that this softening point is controlled by optimizing, in part, the crystallinity of the urethane prepolymer (paragraph [0044]).
	Kanagawa teaches that crystallinity is measured according to the peak for the heat of fusion of the compound (paragraph [0069]).
	Hartz discloses a polyurethane adhesive (Title) comprising at least a crystalline first polyurethane having an enthalpy of fusion of more than 20 J/g (paragraph [0025]). The disclosure of Hartz is construed to provide evidence that, at the very least, increased crystallinity of polyurethanes is accompanied by an increase in enthalpy of fusion.
	Since the instant specification is silent to unexpected results, the specific enthalpy of fusion of each polyurethane is not considered to confer patentability to the claims. As the hot melt properties of a polyurethane hot-melt adhesive are variables that can be modified, among others, by optimizing the crystallinity of the polyurethane, the precise enthalpy of fusion of the polyurethane, which correlates to crystallinity, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the heat of fusion of the polyurethane by choosing those polyurethanes encompassed by the scope of the prior art that also have increased crystallinity as shown by an increased enthalpy of fusion in the prior art combination to obtain the desired water-resistant adhesive strength (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP §2144.05.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to optimize the crystallinity of the polyurethane hot-melt adhesive of Guse by selecting polyurethanes having an optimized/increased enthalpy of fusion as taught by Kanagawa as evidenced by Hartz. The motivation for doing so would have been to optimize the hot melt properties of the polyurethane adhesive.
	Therefore, it would have been obvious to combine Kanagawa as evidenced by Hartz with Guse to obtain the invention as specified by the instant claims.

Regarding instant claim 2:
	Guse discloses a self-supporting adhesive element comprising at least one isocyanate and at least one isocyanate-reactive polymer (Claim 1).
	Guse further discloses that the adhesive element is in the form of a film (Claim 22).
	Guse further discloses that the isocyanate is encapsulated or surface-deactivated (Claim 7).
	Guse further discloses that the content of the isocyanate-reactive polymer is from 20 to 90% w/w relative to the adhesive element (Claim 12); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse further discloses that the isocyanate reactive polymer has an average molecular weight exceeding 8,000 g/mol (Claim 10), which is construed to include the weight average molecular weight recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse further discloses that the at least one isocyanate-reactive polymer is a polyurethane (Claim 10), wherein the recitation of at least one isocyanate-reactive polymer selected from a polyurethane is inclusive of an embodiment comprising multiple isocyanate-reactive polyurethane polymers (i.e., inclusive of at least a first and second polyurethane that differ in terms of composition, molecular weight, and/or combinations thereof).
	It is the Examiner’s position that the selection of multiple isocyanate-reactive polyurethane polymers each having an average molecular weight exceeding 8,000 g/mol would necessarily include, within its scope, a total polyurethane component having a weight average molecular weight of no greater than about 90,000 g/mol, as required by the claim.
	Guse further discloses that the adhesive is a reactive hot-melt adhesive element that is designed to cross-link during exposure to heat and/or moisture (paragraph [0064]).
	Guse is silent with regard to the specific enthalpies of fusion of each polyurethane.
	However, Kanagawa discloses a polyurethane hot-melt adhesive (Title). Kanagawa teaches that crystalline polyester polyols are capable of imparting excellent initial strength adhesive and ordinary state adhesive strength to moisture-curable polyurethane hot melt adhesives (paragraph [0022]), wherein said moisture-curable polyurethane hot melt adhesives are analogous to the hot-melt adhesive element designed to cross-link during exposure to moisture disclosed by Guse.
	Kanagawa teaches that the hot melt properties are closely related to the softening point, and in general, as the softening point of the urethane prepolymer used is lower, workability becomes better; on the other hand, there is a tendency that as the softening point is higher, the adhesive strength becomes better (paragraph [0040]). Kanagawa further teaches that this softening point is controlled by optimizing, in part, the crystallinity of the urethane prepolymer (paragraph [0044]).
	Kanagawa teaches that crystallinity is measured according to the peak for the heat of fusion of the compound (paragraph [0069]).
	Hartz discloses a polyurethane adhesive (Title) comprising at least a crystalline first polyurethane having an enthalpy of fusion of more than 20 J/g (paragraph [0025]). The disclosure of Hartz is construed to provide evidence that, at the very least, increased crystallinity of polyurethanes is accompanied by an increase in enthalpy of fusion.
	Since the instant specification is silent to unexpected results, the specific enthalpy of fusion of each polyurethane is not considered to confer patentability to the claims. As the hot melt properties of a polyurethane hot-melt adhesive are variables that can be modified, among others, by optimizing the crystallinity of the polyurethane, the precise enthalpy of fusion of the polyurethane, which correlates to crystallinity, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the heat of fusion of the polyurethane by choosing those polyurethanes encompassed by the scope of the prior art that also have increased crystallinity as shown by an increased enthalpy of fusion in the prior art combination to obtain the desired water-resistant adhesive strength (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP §2144.05.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to optimize the crystallinity of the polyurethane hot-melt adhesive of Guse by selecting polyurethanes having an optimized/increased enthalpy of fusion as taught by Kanagawa as evidenced by Hartz. The motivation for doing so would have been to optimize the hot melt properties of the polyurethane adhesive.
	The limitation “obtained from an aqueous dispersion” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, it would have been obvious to combine Kanagawa as evidenced by Hartz with Guse to obtain the invention as specified by the instant claims.

Regarding instant claim 3, the limitation “obtained from an aqueous dispersion” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.

Regarding instant claim 4, Guse further discloses that the isocyanate is a diisocyanatotulene (TDI) (page 1, paragraph [0020]) and that the isocyanate is surface deactivated (page 2, paragraph [0024]).

Regarding instant claim 6, Kanagawa further discloses that such polyurethanes having increased crystallinity are formed from a long-chain aliphatic polyester obtained by a reaction involving 1,6-hexaediol (paragraph [0023]).

Regarding instant claim 8, Kanagawa further discloses that the hot-melt adhesive preferably has excellent ordinary state adhesive strength (paragraph [0015]).
	While the prior art combination does not explicitly disclose the specific bond strength recited by the claims, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill in the art would expect the encompassed embodiment to have the same bond strength of the claim, especially given that Hartz desires heat stability and increased peel strength. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 9, Guse further discloses that the adhesive element is applied to a suitable support (pages 3-4, paragraph [0055]), wherein the adhesive element is construed to be the requisite first layer, the suitable substrate is construed to be the requisite second layer, and the combination of the two is construed to be the requisite composite structure.

Regarding instant claim 15, Guse further discloses that the layer thickness of the adhesive element ranges from 10 µm to 1,000 µm (page 4, paragraph [0067]) (i.e., 0.39 to 39 mil); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 16, Guse further discloses that the isocyanate-reactive polymer is at least one polymer selected from polyesters, polycaprolactone, polyesters, polyethers, polyamides polytetrahydrofurans, polyacrylates, and polymethacrylates, in addition to polyurethanes (Claim 10). The recitation of at least one polymer is inclusive of an embodiment comprising a mixture of multiple polyurethane polymers and other polymers selected from the recited group.

Regarding instant claim 17, Guse further discloses that the isocyanate content is 0.5 to 30% w/w relative to the adhesive element (Claim 7), and the content of the at least one isocyanate-reactive polymer is from 20 to 90% w/w relative to the adhesive element (Claim 12), wherein the total of both elements is inclusive of the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 18, Guse further discloses that the isocyanates are selected from diisocyanantodiphenylmethanes (MDIs), 1,5-diisocyanatonaphthalene (NDI), and diisocyanatotoluenes (TDIs) (page 1, paragraph [0020]), each of which are examples of aromatic isocyanates. Guse further discloses that the isocyanates are surface deactivated (page 2, paragraph [0024]).

Regarding instant claim 21, Guse further discloses that the isocyanate-reactive polymer is at least one polymer selected from polyesters, polycaprolactone, polyesters, polyethers, polyamides polytetrahydrofurans, polyacrylates, and polymethacrylates, in addition to polyurethanes (Claim 10). The recitation of at least one polymer is inclusive of an embodiment comprising a mixture of multiple polyurethane polymers and other polymers selected from the recited group.

Regarding instant claim 25, the prior art combination discloses a polyurethane composition comprising at least one polyurethane composition (i.e., inclusive of two) having an increased/optimized crystallinity obtained by selecting those polyurethanes having an increased/optimized enthalpy of fusion, as cited/discussed in the rejection of claim 1, above.

Regarding instant claims 27-28, Guse discloses a self-supporting adhesive element comprising at least one isocyanate and at least one isocyanate-reactive polymer (Claim 1).
	Guse further discloses that the adhesive element is in the form of a film (Claim 22).
	Guse further discloses that the isocyanate is encapsulated or surface-deactivated (Claim 7).
	Guse further discloses that the content of the isocyanate-reactive polymer is from 20 to 90% w/w relative to the adhesive element (Claim 12); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse further discloses that the isocyanate reactive polymer has an average molecular weight exceeding 8,000 g/mol (Claim 10), which is construed to include the weight average molecular weight recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse further discloses that the at least one isocyanate-reactive polymer is a polyurethane (Claim 10), wherein the recitation of at least one isocyanate-reactive polymer selected from a polyurethane is inclusive of an embodiment comprising multiple isocyanate-reactive polyurethane polymers (i.e., inclusive of at least a first and second polyurethane that differ in terms of composition, molecular weight, and/or combinations thereof).
	It is the Examiner’s position that the selection of multiple isocyanate-reactive polyurethane polymers each having an average molecular weight exceeding 8,000 g/mol would necessarily include, within its scope, a total polyurethane component having a weight average molecular weight of no greater than about 90,000 g/mol, as required by the claim.
	Guse further discloses that the adhesive is a reactive hot-melt adhesive element that is designed to cross-link during exposure to heat and/or moisture (paragraph [0064]).
	Guse is silent with regard to the specific enthalpies of fusion of each polyurethane.
	However, Kanagawa discloses a polyurethane hot-melt adhesive (Title). Kanagawa teaches that crystalline polyester polyols are capable of imparting excellent initial strength adhesive and ordinary state adhesive strength to moisture-curable polyurethane hot melt adhesives (paragraph [0022]), wherein said moisture-curable polyurethane hot melt adhesives are analogous to the hot-melt adhesive element designed to cross-link during exposure to moisture disclosed by Guse.
	Kanagawa teaches that the hot melt properties are closely related to the softening point, and in general, as the softening point of the urethane prepolymer used is lower, workability becomes better; on the other hand, there is a tendency that as the softening point is higher, the adhesive strength becomes better (paragraph [0040]). Kanagawa further teaches that this softening point is controlled by optimizing, in part, the crystallinity of the urethane prepolymer (paragraph [0044]).
	Kanagawa teaches that crystallinity is measured according to the peak for the heat of fusion of the compound (paragraph [0069]).
	Kanagawa further discloses that such polyurethanes having increased crystallinity are formed from a long-chain aliphatic polyester obtained by a reaction involving 1,6-hexaediol (paragraph [0023]).
	Hartz discloses a polyurethane adhesive (Title) comprising at least a crystalline first polyurethane having an enthalpy of fusion of more than 20 J/g (paragraph [0025]). The disclosure of Hartz is construed to provide evidence that, at the very least, increased crystallinity of polyurethanes is accompanied by an increase in enthalpy of fusion.
	Since the instant specification is silent to unexpected results, the specific enthalpy of fusion of each polyurethane is not considered to confer patentability to the claims. As the hot melt properties of a polyurethane hot-melt adhesive are variables that can be modified, among others, by optimizing the crystallinity of the polyurethane, the precise enthalpy of fusion of the polyurethane, which correlates to crystallinity, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the heat of fusion of the polyurethane by choosing those polyurethanes encompassed by the scope of the prior art that also have increased crystallinity as shown by an increased enthalpy of fusion in the prior art combination to obtain the desired water-resistant adhesive strength (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP §2144.05.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to optimize the crystallinity of the polyurethane hot-melt adhesive of Guse by selecting polyurethanes having an optimized/increased enthalpy of fusion as taught by Kanagawa as evidenced by Hartz. The motivation for doing so would have been to optimize the hot melt properties of the polyurethane adhesive.
	Therefore, it would have been obvious to combine Kanagawa as evidenced by Hartz with Guse to obtain the invention as specified by the instant claims.


Answers to Applicant’s Arguments
In response to Applicant’s arguments in the appeal brief filed 1 November 2021, the ground of rejection are altered to different portions of the prior art of record to address Applicant’s persuasive arguments.
Applicant persuasively traverses the reliance on the Kanagawa reference. Specifically, Applicant correctly points out that Kanagawa does not achieve increased water-resistant adhesive strength using a higher crystalline polyurethane alone.
	However, the altered grounds of rejection rely on Kanagawa’s disclosure that crystalline polyurethanes impart excellent initially adhesive strength and ordinary state adhesive strength to moisture-curable polyurethane hot melt adhesives. Further, Kanagawa teaches that the content of crystalline polyurethane controls the softening point of the urethane prepolymer, which allows for control of workability and adhesive strength (see Kanagawa at paragraph [0040]). Therefore, the altered grounds of rejection state that it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to optimize the crystallinity of the polyurethane components to control the hot melt adhesive properties of the adhesive film.

Applicant presents further arguments regarding the prior art references. Applicant first contends that Kanagawa is not combinable with the Guse reference. Specifically, Applicant argues that the composition of Kanagawa is used with moisture permeable fabrics inclusive of athletic clothing. Guse, however, is for use in bonding wood substrates inclusive of furniture. Applicant further contends that Guse’s composition is a reactive hot melt adhesive curable by heat activation, whereas Kanagawa’s composition is moisture curable.
	Applicant’s argument is unpersuasive. The different intended use of either product does not discount the similarities in the polyurethane adhesive compositions. Applicant has not provided persuasive arguments that an adhesive suited for use in one intended use area renders the composition unsuitable for use in the other. Further, while Applicant points out that that Guse’s composition is heat curable and Kanagawa’s is moisture curable, Guse specifically discloses that the adhesive composition is a reactive hot-melt adhesive element that is designed to cross-link during exposure to heat and/or moisture (paragraph [0064]). While Guse may prefer a heat curable composition, Guse also discloses that the composition is moisture curable; therefore, the composition of Guse is comparable to the moisture curable composition of Kanagawa.

Applicant further contends that Guse does not specifically disclose the claimed two polyurethanes and the solid surface-deactivated isocyanate. Applicant argues that Guse discloses more than eight classes of suitable isocyanate reactive polymers or resins that could be used in their reactive hot melt adhesive composition, only one of which is an isocyanate reactive polyurethane. Applicant contends that Guse does not place any particular importance on isocyanate reactive polyurethanes. Applicant further argues that Guse discloses that surface deactivating the isocyanate is optional. 
	Applicant’s arguments are unpersuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). See MPEP §2123(I).
	In the instant case, while Guse may disclose several isocyanate reactive polymers or resins without any particular preference to polyurethanes, Guse positively recites the isocyanate reactive polyurethane required by the claims as well as a suggestion of using more than one isocyanate reactive polymer (e.g., the at least two polyurethanes required by the claims). Therefore, the scope of the prior art at least encompasses the scope of the claims and a prima facie case of obviousness is established.
	Similarly, while Guse’s disclosure of an optional surface deactivation of the isocyanate compounds is not a teaching away from said surface deactivation. Instead, the disclosure shows that the scope of the prior art encompasses the claimed embodiment of a solid surface-deactivated isocyanate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott R. Walshon/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        07/22/2022